DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (claim 3), Sub-species I (claim 5), Sub-species b (claims 8, 10, 12), Sub-species ii (claims 36, 38) in the reply filed on 3/29/2021 is acknowledged.  The traversal is on the ground(s) that the species and sub-species are linked so as to form a single general inventive concept, and that the claims of the species and sub-species would not pose an undue search burden.  This is not found persuasive; the species and sub-species lack unity of invention because even though all the species and sub-species require the technical features of, for example, claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references indicated as an X reference in the extended search report. Further, a due or undue search burden has no bearing as to whether the species and sub-species contain or lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 7, 15-17, 21, 23-24, 26, 30, 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "piece of artwork" in claim 3 is a relative term which renders the claim indefinite (e.g. whether a fixture is a ‘piece of artwork’ is subjective to an eye of a beholder, and is dependent on the subjective aesthetics and subjective opinions of said beholder).  The term "piece of artwork” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 3 is interpreted such that the fixture is capable of being subjectively aesthetic to any beholder with any subjective opinions of said fixture. 
Claim 35 recites “per square foot of the fixture” but it is unclear what element of the fixture is being referred to with respect to a measured square foot (e.g. whether claim 35 refers to the square footage of a front face of the fixture, an interior area of the fixture, etc…). Claim 35 is interpreted such that the element of the fixture referred to is a measurement of the area of a front side of the fixture.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 12, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEUWALD (EP 1703033 A2).
Regarding claim 1,
Neuwald teaches a method of managing the temperature of a room having a wall and a ceiling (see abstract, pars. 1, 5, 11, 21), the method comprising: disposing a fixture (e.g. an interior building panel, see abstract, pars. 1, 5) comprising a phase change material [PCM] (see abstract, pars. 5, 8) in an interior of the room (see abstract, pars. 1, 5, 11, 21). 
Neuwald does not specifically teach wherein the phase change material is provided in an amount between 0.15 lbs. and 0.35 lbs. per square foot of floor space in the interior of the room.
Referring to par. 18, Neuwald does, however, disclose that the phase change material can be provided with different thicknesses (e.g. wherein a thickness of a PCM is proportional to the mass of the PCM for a given PCM with a given density) in order to affect the thermal capacity of the fixture and adapt the fixture to a specific locale (e.g. wherein different locales have different floor spaces) [see also par. 12, where Neuwald teaches that the mass of the PCM can be selected in order to tailor the thermal capacity of the fixture to the needs of a specific location with a given floor space]. 
Therefore, the mass of the PCM is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the mass of the PCM affects the thermal capacity of the fixture, wherein the thermal capacity of the fixture is to be adapted for a specific locale. Therefore, since the general conditions of the claim, i.e. that a mass of the PCM can be manipulated in order to affect the thermal capacity of the fixture to be adapted to a specific locale (see Neuwald, par. 18), was disclosed in the prior art, it is not inventive to discover the optimum workable range (e.g. of the mass of PCM relative to a floor space of a specific locale) by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the PCM in an amount between 0.15 lbs. and 0.35 lbs. per square foot of floor space in the interior of a room in order to optimally affect the thermal capacity of the fixture and thereby adapt the fixture to a specific locale. 
Regarding claim 3,
Neuwald teaches wherein the fixture is a piece of artwork (see pars. 6-7, 11). 
Regarding claim 5,
Neuwald teaches wherein disposing the fixture in the room comprises hanging the fixture from the wall (see abstract, pars. 1, 5, 11, 21, claim 1). 
Regarding claim 8,
Neuwald teaches wherein the fixture has a back side (e.g. a backside outer panel, see pars.  11, 14) and a decorative front side (see pars. 6-7, 11); and the phase change material is disposed on the back side of the fixture (see par. 14).
Regarding claim 10,
Neuwald teaches wherein the front side is formed of a breathable material (e.g. a perforated metal, see pars. 15-16). 
Regarding claim 12,
Neuwald teaches wherein the front side is formed of a non-breathable material (e.g. a non-perforated metal such as stainless steel, or an aluminum alloy, see par. 6). 
Regarding claim 35,
Neuwald does not teach wherein the phase change material is provided in an amount between 0.33 lbs. and 0.75 lbs. per square foot of the fixture. 
Referring to par. 13, Neuwald does teach that the thickness and/or mass amount of PCM is provided relative to an area of a front side of the fixture in order to affect the thermal capacity per surface area of the fixture.
Therefore, the mass amount of the PCM relative to an area (of a front face) of the fixture is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the mass amount of PCM relative to the area of the fixture affects the thermal capacity per surface area of the fixture.  Therefore, since the general conditions of the claim, i.e. that a thickness and/or mass amount of PCM is provided relative an area of a front side of the fixture was disclosed in the prior art by Neuwald, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 36,
Neuwald teaches changing the phase of the phase change material from a first phase to a second phase by exposing the phase change material to an ambient temperature in the room below a phase change temperature of the phase change material (see pars. 8-11, 19, 21); and reverting the phase change material to the first phase by heating the room with an HVAC system of the room (see pars. 8-11).
Regarding claim 38,
Neuwald teaches wherein the HVAC system is activated or deactivated by a thermostat disposed within the interior of the room (see par. 11, wherein Neuwald refers to the use of a central heating system, and one of ordinary skill in the art would recognize that a central heating system generally comprises a thermostat disposed within an interior of a room to active or deactivate the system). 
Claim 1 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over NEUWALD (EP 1703033 A2) in view of Pause (US 6230444).
Regarding claim 1,
Neuwald teaches a method of managing the temperature of a room having a wall and a ceiling (see abstract, pars. 1, 5, 11, 21), the method comprising: disposing a fixture (e.g. an interior building panel, see abstract, pars. 1, 5) comprising a phase change material [PCM] (see abstract, pars. 5, 8) in an interior of the room (see abstract, pars. 1, 5, 11, 21). 
Neuwald does not specifically teach wherein the phase change material is provided in an amount between 0.15 lbs. and 0.35 lbs. per square foot of floor space in the interior of the room.
Pause, directed to a building conditioning method using phase change materials, teaches that the mass amount of PCM used is dependent on the relative size of a room whose temperature is to be 2) is to covered with a PCM mass amount of 70 kg, in order to affect the thermoregulating effect of the PCM (see col 7, lines 29-36). 
Therefore, the mass of the PCM is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the mass of the PCM affects the thermoregulating effect of the PCM for a given size of a room with a specific interior floor space whose temperature is to be managed. Therefore, since the general conditions of the claim, i.e. that a mass of the PCM can be manipulated in order to affect the thermoregulating effect of the PCM for a given interior, was disclosed in the prior art, it is not inventive to discover the optimum workable range (e.g. of the mass of PCM relative to a floor space) by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the PCM in an amount between 0.15 lbs. and 0.35 lbs. per square foot of floor space in the interior of a room in order to optimally affect the thermoregulating effect of the fixture comprising PCM for a given interior. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/Examiner, Art Unit 3763